Case 1:20-cv-01002-APM Document 105-1 Filed 07/01/20 Page 1 of 3




                EXHIBIT A
        Case 1:20-cv-01002-APM Document 105-1 Filed 07/01/20 Page 2 of 3




                              UNITED STATES DISTRICT COURT
                                  DISTRICT OF COLUMBIA

 CONFEDERATED TRIBES OF THE
 CHEHALIS RESERVATION et al.,

                Plaintiffs,                        Civil Action No: 1:20-cv-01002-APM
 v.

 STEVEN MNUCHIN, SECRETARY,
 UNITED STATES DEPARTMENT OF
 THE TREASURY,

                Defendant.

                               DECLARATION OF KEN JOHNS

       I, KEN JOHNS, declare the following on the basis of personal knowledge to which I am

competent to testify.

       1.      I am the Chairman of the Board of Directors for Ahtna, Incorporated (“Ahtna”).

       2.      This litigation has greatly harmed the Ahtna people by delaying the release of the

vital CARES Act funds.

       3.      Ahtna was originally expecting these funds in late April or early May. Since that

time Ahtna has been working directly with its villages and tribal non-profit organizations to

identify ways to use these funds to provide relief to the Ahtna people.

       4.      The greatest impact to our villages continues to be the lack of food and supplies

available in our small grocery stores. Ahtna has begun planning a large storage facility to stock

essential items for our villages, including PPE; cleaning supplies; toilet paper and paper towels;

food staples such as, flour, yeast, and meat; and other necessities.

       5.      Another pressing issue is the lack of housing and sanitation for quarantine. Ahtna

has identified work projects that it intends to help fund to provide emergency housing and

sanitation in the villages. These include providing repairs and connecting plumbing and water to

DECLARATION OF KEN JOHNS
Page 1 of 2
          Case 1:20-cv-01002-APM Document 105-1 Filed 07/01/20 Page 3 of 3




single family homes to provide a safe and sanitary place to quarantine; and converting a multi-use

facility into a shelter that will contain a washateria, and showers, with temporary beds for

emergency medical treatment.

          6.     Ahtna is waiting for these CARES Act funds before it can start these projects. It is

crucial that the funds get released immediately so that these projects can get finished before the

construction season ends in the fall.

          7.     We are also very concerned about a second-wave infection this fall and winter

during the flu season. This is another reason why it is important to get these projects started as

soon as possible. Without immediate access to these funds, our villages could face a very difficult

winter.



          Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury under the laws of the

United States of America that the foregoing is true and correct.

Executed on June 30, 2020.




                                                       __________________________________
                                                       KEN JOHNS, Chairman of the Board




DECLARATION OF KEN JOHNS
Page 2 of 2
